Case 14-40517        Doc 42     Filed 04/04/19     Entered 04/04/19 11:56:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-40517
         Francisco X Villagomez Sr
         Mary R Villagomez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/07/2014.

         2) The plan was confirmed on 03/27/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/22/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $39,300.00.

         10) Amount of unsecured claims discharged without payment: $20,648.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-40517       Doc 42      Filed 04/04/19    Entered 04/04/19 11:56:12                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $59,486.97
         Less amount refunded to debtor                          $14.17

 NET RECEIPTS:                                                                                  $59,472.80


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,250.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,919.57
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,169.57

 Attorney fees paid and disclosed by debtor:                $750.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ATLANTIC CREDIT & FINANCE      Unsecured         916.00        916.31           916.31           0.00        0.00
 BANK OF AMERICA                Unsecured         823.00        823.08           823.08        823.08       32.72
 BMO HARRIS BANK NA             Secured             0.00          0.00             0.00           0.00        0.00
 BMO HARRIS BANK NA             Secured       24,640.00     23,522.42        23,522.42      23,522.42    2,170.84
 BMO HARRIS BANK NA             Unsecured            NA           0.00             0.00           0.00        0.00
 CAPITAL ONE BANK USA           Unsecured         457.00        457.02           457.02        457.02       18.53
 CAVALRY SPV I LLC              Unsecured      1,858.56       1,858.56         1,858.56      1,858.56       73.90
 CAVALRY SPV I LLC              Unsecured         958.00        958.18           958.18        958.18       38.10
 COMED LEGAL REVENUE RECOVERY Unsecured        1,165.08       1,165.08         1,165.08      1,165.08       47.05
 COOK COUNTY TREASURER          Secured       10,542.24     10,542.24        10,542.24      10,542.24         0.00
 COOK COUNTY TREASURER          Secured        3,559.86       3,559.86         3,559.86      3,559.86         0.00
 DISCOVER BANK                  Unsecured      2,308.90       2,308.90         2,308.90      2,308.90       91.98
 FIRST NATIONAL BANK OF OMAHA Unsecured           641.15        641.15           641.15        641.15       25.49
 ILLINOIS BELL TELEPHONE COMPAN Unsecured            NA         387.63           387.63        387.63       15.96
 ILLINOIS DEPT OF REVENUE       Unsecured            NA           0.00             0.00           0.00        0.00
 NICOR GAS                      Unsecured         400.00        409.87           409.87        409.87       16.68
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,924.00       2,924.24         2,924.24      2,924.24      116.31
 PORTFOLIO RECOVERY ASSOC       Unsecured         200.00      1,055.00         1,055.00      1,055.00       42.44
 CAPITAL ONE                    Unsecured         849.00           NA               NA            0.00        0.00
 CHASE                          Unsecured      1,798.00            NA               NA            0.00        0.00
 CHASE                          Unsecured      1,789.00            NA               NA            0.00        0.00
 GECRB CARE CREDIT              Unsecured         800.00           NA               NA            0.00        0.00
 HOME DEPOT                     Unsecured     10,478.00            NA               NA            0.00        0.00
 HOME DEPOT                     Unsecured      4,018.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-40517        Doc 42      Filed 04/04/19     Entered 04/04/19 11:56:12              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                  $23,522.42         $23,522.42            $2,170.84
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                                $0.00              $0.00                $0.00
       All Other Secured                                 $14,102.10         $14,102.10                $0.00
 TOTAL SECURED:                                          $37,624.52         $37,624.52            $2,170.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,905.02         $12,988.71             $519.16


 Disbursements:

         Expenses of Administration                             $6,169.57
         Disbursements to Creditors                            $53,303.23

 TOTAL DISBURSEMENTS :                                                                      $59,472.80


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
